FILED
MEMORANDUM DECISION
                                                                     Jun 15 2016, 7:02 am

Pursuant to Ind. Appellate Rule 65(D),                                   CLERK
                                                                     Indiana Supreme Court
this Memorandum Decision shall not be                                   Court of Appeals
                                                                          and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David T.A. Mattingly                                     Gregory F. Zoeller
Lafayette, Indiana                                       Attorney General of Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Patrick Tremell Lucas,                                   June 15, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A02-1510-CR-1695
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Randy J. Williams,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D01-0404-FA-11



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 79A02-1510-CR-1695 | June 15, 2016         Page 1 of 7
[1]   Patrick Tremell Lucas appeals from the trial court’s order revoking his

      probation and requiring him to execute the remainder of his sentence at the

      Indiana Department of Correction (DOC). On appeal, Lucas argues that there

      was insufficient evidence to support the trial court’s finding that he violated the

      rules of his placement in Tippecanoe County Community Corrections

      (Community Corrections).


[2]   We affirm.


                                       Facts & Procedural History


[3]   On September 28, 2005, Lucas was sentenced to a thirty-year aggregate

      sentence for one count of Class B felony robbery and one count of Class B

      felony escape. The trial court ordered twenty years executed, five years

      suspended on supervised probation, and five years suspended on unsupervised

      probation. On February 19, 2013, Lucas finished the executed portion of his

      sentence and began serving his five-year term of supervised probation.


[4]   On September 17, 2014, the State filed a petition to revoke probation alleging

      that Lucas committed the crime of possession of paraphernalia. Lucas

      admitted this violation, and the trial court ordered him to serve two years on

      home detention with the possibility of day reporting if it became available.

      After a period of home detention, Lucas began day reporting on June 11, 2015.

      Day reporting requires, in pertinent part, that an individual: (1) submit weekly

      schedules, (2) report in person to Community Corrections Monday through

      Friday, and (3) abide by a 7:00 p.m. curfew and remain at home until 6:00 a.m.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1510-CR-1695 | June 15, 2016   Page 2 of 7
[5]   Immediately following his day reporting placement, Lucas failed to submit

      weekly schedules for the weeks beginning June 16 and June 23, 2015. On June

      24, 2015, Lucas arrived at Community Corrections for his daily reporting. He

      was greeted by Rebecca Maslanka, the day reporting supervisor, who informed

      Lucas that he would receive a violation report for his failure to comply with the

      Community Corrections rule of turning in weekly schedules. Lucas’s sanction

      for his violation, according to Maslanka, would be a work crew assignment.

      Lucas became angry at this news and spoke loud enough that “staff members

      start[ed] to . . . walk toward the front, [began to] ask what was going on, [and]

      watch[ed] to make sure that the situation didn’t escalate . . . .” Transcript at 50.


[6]   Around 9:00 p.m. on June 24, 2015, Officers James Knogge and John

      McKinnis, drove to Lucas’s home to deliver the written violation report and

      conduct a walk-through of the residence. Lucas, however, was not home.

      About an hour later, Officer Knogge returned to Lucas’s residence with another

      officer. Lucas claimed he had left to pick his children up from the pool because

      his fiancé had an emergency and was unable to do so. Officer Knogge stated

      that he would not take action against Lucas for violating curfew. Officer

      McKinnis, Officer Knogge’s supervisor, later disagreed with Officer McKinnis’s

      decision and wrote Lucas up for violating curfew. As a result of Lucas’s

      violations—failing to submit weekly schedules and abide by curfew—he was

      sanctioned by Community Corrections with work crew and home detention.


[7]   On July 1, 2015, Lucas went to Community Corrections to enroll in the work

      crew. While there Lucas became upset and loud, stating that he thought it was

      Court of Appeals of Indiana | Memorandum Decision 79A02-1510-CR-1695 | June 15, 2016   Page 3 of 7
      “unfair” and that “everything was bogus [and] that he wasn’t supposed to be

      written up.” Id. at 56. Lucas continued to state that he could not return to

      home detention because of his children. Id. at 45-6. Allison Miner, Deputy

      Director for Community Corrections, attempted to calm Lucas by telling him to

      come back the next day after he had composed himself. Lucas, however, was

      not cooperative and escalated the situation by demanding to know if he was

      under arrest. After explaining several times that he was not under arrest, Miner

      finally told him to leave due to his hostile behavior. Miner let Lucas know that

      she was going to request a warrant for his arrest based on his refusal to return to

      home detention. As a result of Lucas’s behavior, Community Corrections

      refused to allow Lucas back into the Community Corrections program.


[8]   On July 2, 2015, the State filed a Motion to Commit, alleging that Lucas

      violated his placement at Community Corrections by refusing to return to home

      detention, as well as by violating two rules of Community Corrections. At the

      conclusion of an evidentiary hearing on August 7, 2015, the trial court found

      Lucas violated his placement at Community Corrections. Following a

      dispositional hearing on September 21, 2015, the trial court revoked Lucas’s

      Community Corrections placement, and ordered him to serve the two-year

      sanction previously imposed at the DOC. Lucas now appeals. Additional facts

      will be provided as necessary.


                                          Discussion & Decision




      Court of Appeals of Indiana | Memorandum Decision 79A02-1510-CR-1695 | June 15, 2016   Page 4 of 7
[9]    Lucas argues that the State presented insufficient evidence to support the

       finding that he violated the rules of his Community Corrections placement. For

       purposes of appellate review, a hearing on a petition to revoke placement in a

       community corrections program is treated the same as a hearing on a petition to

       revoke probation. Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999). The State

       needs only to prove the alleged violations by a preponderance of the evidence.

       Monroe v. State, 899 N.E.2d 688, 691 (Ind. Ct. App. 2009). The reviewing court

       will consider all of the evidence most favorable to the judgment of the trial

       court without reweighing that evidence or judging the credibility of the

       witnesses. Id. If there is substantial evidence of probative value to support the

       trial court’s conclusion that Lucas has violated any terms of Community

       Corrections, the reviewing court will affirm the decision to revoke. See id.

       “Violation of a single condition of probation is sufficient to revoke probation.”

       Wilkerson v. State, 918 N.E.2d 458, 461 (Ind. Ct. App. 2009) (citing Wilson v.

       State, 708 N.E.2d 32, 34 (Ind. Ct. App. 1999)).


[10]   Additionally, we note that a defendant is not entitled to serve a sentence on

       probation or community corrections; but rather, placement therein is a “matter

       of grace” and a “constitutional liberty that is a favor, not a right.” Cox, 706
N.E.2d at 549. Once the trial court has exercised its grace, the judge has

       considerable leeway in deciding the outcome when the terms of placement are

       violated. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007).




       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-CR-1695 | June 15, 2016   Page 5 of 7
[11]   On appeal, Lucas asserts that there was insufficient evidence presented that he

       failed to “comply with the criteria for participation in home detention” and

       “cooperate with the staff presenting the program.” Appellant’s Brief at 9.


[12]   The record establishes that Community Corrections is no longer available to

       Lucas as a direct result of his violations and hostile behavior. Maslanka

       testified that Lucas violated a Community Corrections requirement by not

       completing two weekly schedules and, thus, received a work crew sanction.

       Thereafter, Lucas was not at his residence at 9:00 p.m.—two hours past his

       curfew—when an officer attempted to deliver a violation report, and Lucas did

       not call the emergency hotline or receive prior approval to be out past curfew.

       As a result, when Lucas came into the Community Corrections office to enroll

       for work crew, Miner testified that Lucas stated he “would not and could not”

       comply with the placement of home detention for his failure to meet curfew.

       Transcript at 12-3. Lucas was hostile to the point that Miner had to ask him to

       leave.


[13]   This is the evidence most favorable to the judgment of the trial court and we

       reject the invitation to reweigh the evidence. The trial court did not abuse its

       discretion by determining that Lucas violated the rules of his Community

       Corrections placement.1




       1
         Lucas also asserts that the trial court abused its discretion when ordering him to serve the remainder of his
       sentence in the DOC. Lucas, however, presents no argument in support of this. Accordingly, we find the issue

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-CR-1695 | June 15, 2016                   Page 6 of 7
[14]   Judgment affirmed.


       Bailey, J. and Bradford, J., concur.




       waived. See Wingate v. State, 900 N.E.2d 468, 475 (Ind. Ct. App. 2009) (“A party waives an issue where the party
       fails to develop a cogent argument or provide adequate citation to authority and portions of the record.”).

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-CR-1695 | June 15, 2016                 Page 7 of 7